 

Exhibit 10.32





LICENSE AGREEMENT

 

by and between

 

BIONIK LABORATORIES CORP.

 

and

 

China Bionik Medical Rehabilitation Technology Ltd.

 

May 17th, 2017

 

  

 

 

TABLE OF CONTENTS

 

1. DEFINITIONS AND INTERPRETATION 1   1.1 Definitions 1   1.2. Interpretation 4
2. LICENSE 4 2.1. Grant 4   2.2. Sublicenses.  5   2.3. Sublicense Continuation
5   2.4. Ownership of IE Intellectual Property 5   2.5. Limitations on Licensor
5 3. COVENANTS 5   3.1. Use of IE Intellectual Property 5   3.2. Recordation of
License 5 4. CONFIDENTIALITY 5   4.1. Definition of Confidential Information 5  
4.2. Secrecy and Use 6   4.3. Authorized Disclosure 6   4.4. Notification 7  
4.5. Remedies 7   4.6. Survival 7 5. INVENTIONS; ACCESS TO IMPROVEMENTS; PATENTS
7   5.1 Improvements and Inventions 7   5.2. No Ownership 7   5.3 Ownership of
Inventions, and Improvement 7   5.4. Disclosure of Inventions and Improvements 7
  5.5. Sublicenses 8   5.6. Patent Prosecution 8   5.7. Infringement of IE
Patents 8   5.8. Infringement of Third Party Patents 8 6. TERM AND TERMINATION;
EFFECT OF TERMINATION 8   6.1 Term 8   6.2. Early Termination 8   6.3. Effect of
Termination 9   6.4. Provisions to Survive Termination 9 7. LIABILITY AND
INDEMNIFICATION 9   7.1. Indemnification by Licensee 9   7.2. Indemnification by
Licensor 10   7.3. Limitation of Liability 10 8. REPRESENTATIONS AND WARRANTIES
10   8.1. Representation by Licensee 10   8.2. Representation by Licensor 11 9.
DISPUTE RESOLUTION 12   9.1 Dispute Resolution 12   9.2. Other Matters
Unaffected 13 10. MISCELLANEOUS 13   10.1. Notices 13   10.2. Entire Agreement
14   10.3. No Implied Waivers 14   10.4. Severance 14   10.5. Amendments 14  
10.6. No Assignment 14   10.7. Further Actions 14   10.8. Governing Law 14  
10.9. Counterparts 14

 

  

 

 

LICENSE AGREEMENT

 

This License Agreement (the “Agreement”) is entered into as of May 17th, 2017
(the “Effective Date”) between Bionik Laboratories Corp., a corporation
organized under the laws of Toronto, Canada, with principal offices at 483 Bay
Street, Office N105, Toronto ON M5G 2C9, Canada (“Licensor” or “BIONIK”) and
China Bionik Medical Rehabilitation Technology Ltd, a company organized under
the laws of the PRC, with principal offices at Waterside Pavilion Garden No. I
building, suite 2003, Nankai district, Tianjin, P.R. China (“Licensee”).

 

Certain capitalized terms used in this Agreement are defined in Section 1.1.
Capitalized terms used in this Agreement and not herein defined shall have the
meanings described to those terms in the JV Contract (as defined below).

 

RECITALS

 

1.          Licensor has entered into a co-operative joint venture contract (the
“JV Contract”) with Ginger Capital Investment Holding, Ltd. (“GC”), dated as of
the date hereof, for the establishment of Licensee. Pursuant to the JV Contract,
Licensor and Licensee shall enter into a license agreement, which will specify
the terms upon which Licensor will license the BIONIK Intellectual Property to
Licensee for the purposes of commercializing Licensed Products in the Territory
and to obtain CFDA approval.

 

2.          Licensor is willing to grant, and Licensee is willing to accept,
this license related rights herein in the BIONIK Intellectual Property upon the
terms and conditions set forth herein.

 

Now, therefore, in consideration of the mutual promises contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.DEFINITIONS AND INTERPRETATION.

 

1.1.          Definitions.

 

“Affiliate” means, with regard to a given person, a person that controls, is
controlled by, or is under common control with, the given person where “control”
means (i) ownership of more than fifty percent (50%) of the equity interest or
voting stock, (ii) the power to appoint or elect a majority of the directors, or
(iii) the power to direct the management and policies of a person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Agreement” has the meaning given in the first paragraph of this Agreement.

 

“Approval Authority” has the meaning given in Section 3.2 of the Agreement.

 

“CFDA” shall mean China Food and Drug Administration (formerly State Food & Drug
Administration or “SFDA”)

 

“Confidential Information” has the meaning given in Section 4.1 of this
Agreement.

 

“Control” with respect to Intellectual Property means the ownership thereof or
the right to grant a license with respect thereto without the consent of, or
payment to, any Third Party.

 

1 

 

 

“Disclosing Party” has the meaning given in Section 4.1 of this Agreement.

 

“Distribution Agreement” means that certain Distribution Agreement between the
Parties dated as of the date hereof.

 

“Effective Date” has the meaning given in the first paragraph of this Agreement.

 

“GC” has the meaning given in the Recitals.

 

“Hong Kong” means the Special Administrative Region of Hong Kong.

 

“Improvement” means any improvement or modification of a Licensed Product.

 

“Information” means clinical data, inventions, clinical practices, clinical
methods, clinical knowledge, clinical know-how, skill, experience.

 

“Invention” means any and all discoveries, developments, Improvements,
modifications and other inventions (whether patentable or not patentable)
specifically related to the Licensed Product or otherwise necessary or useful
for CFDA application, training of clinical staff in China, or commercialization
of the Licensed Product made in the course of activities performed under this
Agreement by or on behalf of either party or both parties.

 

“BIONIK Infringement Claim” has the meaning given in Section 5.55 of this
Agreement.

 

“BIONIK Patents” means all Patents Controlled by BIONIK or its Affiliates that
claim inventions necessary for the use, commercialization, sale, offer for sale
and/or importation of Licensed Products within the Licensed Field in the
Territory. BIONIK Patents are listed on Schedule II.

 

“BIONIK Trademarks” means those trademarks owned by Licensor or its Affiliates
and listed in Schedule III.

 

“BIONIK Intellectual Property” has the meaning given in Section 2.1 of this
Agreement.

 

“Intellectual Property” means any and all: (i) inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications and patent disclosures, together with all
re-issuances, continuations, continuations in part, revisions, extensions and
re-examinations thereof; (ii) registered and unregistered trademarks, service
marks, trade dress, logos, trade names, assumed names, together with all
translations, adaptations, derivations and combinations thereof and including
all goodwill associated therewith, and all applications, registrations and
renewals in connection therewith; (iii) copyrightable works, all copyrights and
all applications, registrations and renewals in connection therewith, works of
authorship; (iv) rights in the nature of the aforesaid items in any country, and
rights to sue for passing off (whether for past, present or future
infringement).

 

2 

 

 

“Joint Inventions” has the meaning given in Section 5.22 of this Agreement.

 

“JV Contract” has the meaning given in the Recitals.

 

“Licensed Field” means medical devices used in hernia repair, surgical
retraction, catheter fixation and diverticular repair.

 

“Licensed Products” means those products as listed in Schedule I and the
Acquired Future Products as defined under the Distribution Agreement.

 

“Licensee” has the meaning given in the first paragraph of this Agreement.

 

“Licensor” has the meaning given in the first paragraph of this Agreement.

 

“Losses” has the meaning given in Section 7.1 of this Agreement.

 

“Macau” means the Special Administrative Region of Macau.

 

“Patent” means (a) unexpired and currently in-force letters patent (or other
equivalent legal instrument), including without limitation utility and design
patents, and including without limitation any extension, substitution,
registration, confirmation, reissue, re-examination or renewal thereof, (b)
applications for letters patent, a reissue application, a continuation
application, a continuation-in-part application, a divisional application or any
equivalent of the foregoing applications, that are pending at any time during
the term of this Agreement before a government patent authority and (c) all
foreign or international equivalents of any of the foregoing in any country.

 

“PRC” means the People’s Republic or China (solely for the purpose of this
Agreement, excluding the province of Taiwan, Hong Kong and Macau).

 

“Proprietary Information” shall mean any information or Intellectual Property of
a party that is of a proprietary and confidential nature, including, but not
limited to trade clinical methods, clinical processes, clinical documentation
and techniques.

 

“Receiving Party” has the meaning given in Section 4.1 of this Agreement.

 

“Regulatory Approval” means, with respect to a Licensed Product, any and all
approvals, licenses, registrations or authorizations necessary for the sale and
marketing of the Licensed Product throughout the Territory.

 

“Sole Inventions” has the meaning given in Section 5.2 of this Agreement.

 

“Term” has the meaning given in Section 6.1 of this Agreement.

 

“Territory” means the PRC, Hong Kong, and Macau.

 

“Third Party Infringement Claim” has the meaning given in Section 5.66 of this
Agreement.



 

3 

 



 

1.2.          Interpretation.

 

(a)          Any reference herein to any Section, subsection or paragraph is to
such Section, subsection or paragraph in this Agreement unless the context
otherwise requires.

 

(b)          The italicized typeface, headings and titles herein are used for
convenience of reference only and shall not affect the construction of this
Agreement.

 

(c)          Unless the context otherwise requires, words importing the singular
include the plural and vice versa, and pronouns importing a gender include all
other genders.

 

(d)          Reference to any legislation or law or to any provision thereof
shall include references to any such legislation or law as it may, after the
Effective Date, from time to time, be amended, supplemented or re-enacted, and
any reference to a statutory provision shall include any subordinate legislation
or administrative rules or regulations made from time to time under that
provision.

 

(e)          The terms “hereof”, “herein”, “hereby”, “hereto” and derivative or
similar words refer to this entire Agreement or specified Sections or
subsections of this Agreement, as the case may be.

 

(f)          Reference to the word “include” shall be construed without
limitation.

 

(g)          Any word or phrase defined in the body of this Agreement as opposed
to being defined in Section 1.1 above shall have the meaning assigned to it in
such definition throughout this Agreement, unless the contrary is expressly
stated or the contrary clearly appears from the context.

 

(h)          “person” means an individual, firm, partnership, joint venture,
company, corporation, body corporate, unincorporated body of persons or any
state or any agency of a state.

 

(i)           Where any obligation in this Agreement is expressed to be
undertaken or assumed by any party, that obligation is to be construed as
requiring the party concerned to exercise, to the extent possible, all rights
and powers of control over the affairs of any other person which it is able to
exercise (whether directly or indirectly) in order to secure performance of the
obligation.

 

(j)            Reference to “parties” means the parties to this Agreement and to
a “party” means a party to this Agreement.

 

(k)           Where a word or expression is defined herein, cognate words and
expressions will, if capitalized, be construed analogously.

 

4 

 



 

2.          LICENSE.

 

2.1.          Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to Licensee the following exclusive (even as to
Licensor), revocable, royalty-free right and license under BIONIK Patents and
BIONIK Trademarks (collectively, the “BIONIK Intellectual Property”), to import,
sell, offer for sale or have sold Licensed Products in the Licensed Field in the
Territory and to apply for and obtain CFDA and such other approvals necessary
for the commercialization of the Licensed Products in the Territory. The license
is revocable only for good cause during the Terms of this Agreement, which
includes but is not limited to missing the Milestones as set forth in Schedule
IV of the Distribution Agreement.

 

2.2.          Ownership of BIONIK Intellectual Property. Licensee acknowledges
that Licensor is the owner of the BIONIK Intellectual Property, and agrees that
it will do nothing inconsistent with such ownership, and that all uses of the
BIONIK Intellectual Property by Licensee shall solely and exclusively inure to
the benefit of and be on behalf of Licensor. Licensee agrees that nothing in
this Agreement shall give Licensee any right, title or interest in the BIONTK
Intellectual Property other than the right to use the BIONIK Intellectual
Property in accordance with the terms of this Agreement, and Licensee agrees
that it will not at any time use the BIONIK Intellectual Property without
Licensor’s permission except as permitted by this Agreement or applicable law.
Licensee shall not register the BIONIK Intellectual Property in any forum or in
any jurisdiction without Licensor’s express prior written consent, which may be
granted or withheld in Licensor’s absolute discretion, and Licensor shall retain
the exclusive right to apply for and obtain registrations for the BIONIK
Intellectual Property throughout the world.

 

2.3.          Limitations on Licensor. Licensor agrees and undertakes to
Licensor that, during the term of this Agreement, it will not, and will procure
that none of its Affiliates will, enter into any agreement with any third party
which permits such third party to license or sublicense, market, sell, use, or
otherwise distribute, directly or indirectly, the BIONIK Intellectual Property
in the Licensed Field in the Territory.

 

3.          COVENANTS.

 

3.1.          Use of BIONIK Intellectual Property. Licensee shall only use the
BIONIK Intellectual Property in the Licensed Field in the Territory in
accordance with Section 2 of the Agreement, unless expressly consented to in
writing by Licensor.

 

3.2.          Recordation of License. The parties shall cooperate to carry out
formalities to register this Agreement with the Ministry of Commerce of the PRC
or its authorized local office in charge of technology importation (the
“Approval Authority”) within sixty (60) days after the Effective Date if
required by applicable Laws. The parties will cooperate to determine the
appropriate party to effect the recordation. The recording party will promptly
record the license, with the parties bearing the cost of recording evenly.



 

5 

 

 



4.          CONFIDENTIALITY

 

4.1.          Definition of Confidential Information. As used herein,
“Confidential Information” means any information, whether in written, visual,
oral, electronic or other form, furnished by either Party, its Affiliates, or
their respective agents and employees (the “Disclosing Party”), to the other
Party, its Affiliates, or their respective agents and employees (the “Receiving
Party”) under this Agreement, including the Proprietary Information of the
Disclosing Party, except to the extent that the Receiving Party can establish by
competent proof that such information: (a) was already known to the Receiving
Party, as shown by its written records, other than under an obligation of
confidentiality, at the time of disclosure by the Disclosing Party; (b) was
publicly available at the time of its disclosure by the Disclosing Party; (c)
became publicly available after its disclosure by the Disclosing Party, other
than through any violation of confidentiality owed to the Disclosing Party; (d)
became available to the Receiving Party on a non-confidential basis from a
source other than the Disclosing Party, provided that such source is not bound
by a confidentiality agreement with the Disclosing Party with respect to such
information; or (e) was independently developed by the Receiving Party without
reference to the Confidential Information.

 

4.2.          Secrecy and Use.

 

In its handling of the Confidential Information, the Receiving Party will use
the same standard of care used by the Receiving Party to avoid disclosure,
publication, dissemination and unauthorized use of its most sensitive and
confidential information, but in no case, less than a standard of reasonable
care.

 

(a)          The Receiving Party, and any person to whom the Receiving Party
discloses Confidential Information as provided herein, will not disclose,
publish or disseminate the Confidential Information to any Person, including any
Affiliate of the Receiving Party, except that the Receiving Party may disclose
the Confidential Information to those of its Affiliates, and such of its and
such Affiliates’ employees, agents, or representatives, who have a need to
receive such Confidential Information as a result of their specific
responsibilities under this Agreement and who agree to be bound by the
confidentiality obligations of the Receiving Party, including, without
limitation, the provisions of this Section; provided, however, that neither
Party will disclose, publish or disseminate, or permit its Affiliates, and such
of its and such Affiliates’ employees, agents or representatives, to disclose,
publish or disseminate, any information, whether or not Confidential
Information, which bears the name of the other Party or its Affiliates, without
the prior written consent of such other Party, which consent will not be
unreasonably withheld.

 

(b)          The Receiving Party, and any Person to whom the Receiving Party
discloses Confidential Information as provided herein, will not use Confidential
Information, including any derivation from, or modification of Confidential
Information, or any ideas, concepts and/or techniques contained therein, for any
purpose whatsoever other than as expressly provided in this Agreement.

 

(c)         The Receiving Parry will secure all Confidential Information in
written or electronic form, and all copies, notes and records thereof, in a
manner consistent with company policy of the Receiving Party regarding the
handling of confidential formation.

 

4.3.          Authorized Disclosure. Notwithstanding the foregoing, the Parties
may with prior written approval of the Party who disclosed the Confidential
Information reveal Confidential Information to government personnel to the
extent necessary to obtain any required governmental approval, to outside
lawyers, accountants and consultants to the extent necessary for them to provide
their professional assistance, and to a court of competent jurisdiction to the
extent necessary for response to a valid order, provided that Confidential
Information so revealed in written form is marked confidential and that such
government personnel and outside individuals shall be requested to undertake to
respect the confidentiality provisions of this Contract.

 

6 

 

 

4.4.          Notification. The Receiving Party will notify the Disclosing Party
immediately, and cooperate with the Disclosing Party as the Disclosing Party may
reasonably request, upon the Receiving Party’s discovery of any loss or
compromise of the Disclosing Party’s Confidential Information.

 

4.5.          Remedies. Each Party agrees that the unauthorized use or
disclosure of any Confidential Information by the Receiving Party in violation
of this Agreement will cause severe and irreparable damage to the Disclosing
Party and its Affiliates. In the event of any violation of this Section, the
Receiving Party agrees that the Disclosing Party and/or its Affiliates will be
authorized and entitled to obtain from any court of competent jurisdiction
injunctive relief, whether preliminary or permanent, as well as any other relief
permitted by applicable Laws. The Receiving Party will waive any requirement
that the Disclosing Party and/or its Affiliates post bond as a condition for
obtaining any such relief.

 

4.6.          Survival. The provisions of this Section will be in effect for a
period often (10) years following the termination or expiration of this
Agreement.

 

5.          INVENTIONS; ACCESS TO IMPROVEMENTS; PATENTS

 

5.1.          No Ownership. Licensee acknowledges and agrees that no proprietary
rights or interest in and to the BIONIK Intellectual Property are conferred upon
Licensee by this Agreement except for the license rights as expressly set forth
in this Agreement. Notwithstanding the foregoing, Licensee retains all of its
own trademarks and other property rights, whether existing at the Effective Date
or created thereafter and whether or not used in connection with the Licensee’s
business.

 

5.2.          Ownership of Inventions and Improvements. Any Invention or
Improvement made solely by employees, agents, or independent contractors of a
party or its Affiliates in the course of performing activities under this
Agreement, together with all Intellectual Property rights therein (“Sole
Inventions”), shall be owned by Licensor. Any Invention or Improvement made
jointly by at least one (1) employee, agent, or independent contract of each
party or such party’s affiliate, together with al1 Intellectual Property rights
therein (“Joint Inventions”), shall also be owned Licensor. Sole Inventions and
Joint Inventions may not be used by Licensee without the express written consent
of Licensor.

 

5.3.          Disclosure of Inventions and Improvements. Each Party shall
promptly disclose to the other Party in writing any Inventions or Improvements
and any written Invention or Improvement disclosures, or other similar
documents, submitted to it by its employees, agents, or independent contractors
describing each and every Invention and Improvements and all Information
relating to such Invention and Improvements.

 

7 

 

 

5.4.          Patent Prosecution. Licensor shall have the first right and
authority to file, prosecute, and maintain BIONIK Patents, at its sole
discretion and sole cost, subject to this Section 5.44. Licensor shall provide
Licensee with the opportunity to review and comment on any and all prosecution
efforts, but in no case less than thirty (30) days prior to any filing
deadlines, regarding the BIONIK Patents within the Territory; provided that
Licensor shall have final control over such prosecution efforts after reasonably
considering Licensee’s comments, if any. Licensor shall provide Licensee with a
copy of material communications from patent authorities in the Territory
regarding the BIONIK Patents, and shall provide drafts of any material filings
or responses to be made to such patent authorities in a timely manner.
Notwithstanding the foregoing, if Licensor determines in its sole discretion to
abandon or not maintain in the Territory any BIONIK Patents, Licensor shall
provide Licensee with at least forty-five (45) days prior written notice of such
determination and, if Licensee so requests, shall provide Licensee with the
opportunity to prosecute and maintain such BIONIK Patent in the Territory in the
name of Licensor.

 

5.5.         Infringement of BIONIK Patents. If Licensee’s (or its
subsidiaries’) management becomes aware of actual or threatened infringement or
misappropriation of Licensor’s rights in or to the BIONIK Patents in the
Territory (an “BIONIK Infringement Claim”), Licensee shall promptly provide
written notice thereof to Licensor. Licensee shall fully cooperate with Licensor
in pursuing any legal action deemed appropriate in Licensor’s sale discretion in
respect of such BIONIK Infringement Claim, including furnishing documentary and
oral evidence reasonably requested from Licensor. Licensee shall not conduct or
institute any action with respect to such infringement without the prior written
consent of Licensor. Licensee may request that Licensor pursue the BIONIK
Infringement Claim against such third party. Licensor shall have full discretion
with respect to all such actions, however Licensor shall not settle any BIONIK
Infringement Claim without the consent of Licensee if the settlement would
negatively impact on Licensee. Licensor agrees to discuss in good faith such
proposed BIONIK Infringement Claim for up to sixty (60) days with Licensee;
provided, however, that nothing herein shall be deemed to require Licensor to
pursue such BIONIK Infringement Claim or any other claim against a third party.

 

5.6.          Infringement of Third Party Patents. If the development,
manufacture, use, sale, offer for sale, import or export of the Licensed Product
in the Licensed Field in the Territory results in a claim for Patent
infringement by a third party, (a “Third Party Infringement Claim”) the party
first having notice of such claim shall promptly provide written notice thereof
to the other party. Licensee may, but shall not be obligated to, assume control
of the defense of the Third Party Infringement Claim, and Licensor shall fully
cooperate with Licensee in pursuing any legal action deemed appropriate in
Licensee’s sole discretion in respect of such Third Party Infringement Claim,
including furnishing documentary and oral evidence reasonably requested from
Licensee. Licensor shall not conduct or institute any action with respect to
such infringement without the prior written consent of Licensee. Licensor may
request that Licensee pursue the Third Party Infringement Claim against such
third party. Licensee shall have full discretion with respect to all such
actions, however Licensee shall not settle any Third Party Infringement Claim
without the consent of Licensor if the settlement would negatively impact on
Licensor. Licensee agrees to discuss in good faith such proposed Third Party
Infringement Claim for up to sixty (60) days with Licensor; provided, however,
that nothing herein shall he deemed to require Licensee to pursue such Third
Party Infringement Claim or any other claim against a third party.

 

6.          TERM AND TERMINATION; EFFECT OF TERMINATION.

 

6.1.          Term. The Agreement shall take effect from the Effective Date and
remain in effect as long as the JV Contract is effective (the “Term”) unless
this Agreement is terminated earlier pursuant to Section 6.2.

 

6.2.          Early Termination. Either party shall have the right to terminate
this Agreement for so long as any of the following events occurs and continues:

 

8 

 

 

(a)          Either party or its Affiliates breaches a material provision of
this Agreement and such breach, if capable of being cured, is not cured within
sixty (60) days after the date of written notification of such breach, in which
event only the non-breaching party has the right to terminate;

 

(b)          Either party becomes bankrupt, or is the subject of proceedings for
liquidation or dissolution, or ceases to carry on business or becomes unable to
pay its debts as they come due, in which event the other patty has the right to
terminate;

 

(c)          Either party may terminate this Agreement immediately upon the
expiration or termination of the JV Contract, or the Distribution Agreement,
each in accordance with its terms; and

 

(d)          Either Party engages in any act of fraud or commits any crime which
has resulted in a material effect on such Party’s capacity to perform this
Agreement.

 

In the event a Party desires to terminate this Agreement, parties will follow
the termination process as set forth under Section 16.4 of the JV Contract.

 

6.3.          Effect of Termination.

 

(a)          Upon early termination of this Agreement, (i) Licensee’s license to
BIONIK Intellectual Property shall terminate, and (ii) the obligations of both
parties under this Agreement shall terminate, subject to Section 6.4.

 

(b)          Expiration or termination of this Agreement shall not relieve the
parties of any obligation or liability accruing prior to such expiration or
termination.

 

6.4.          Provisions to Survive Termination. The provisions of this Section
6 and of Sections 4 (Confidentiality), 5 (Inventions; Access to Improvements;
Parents), 7 (Liability and Indemnification), 9 (Dispute Resolution) and 10
(Miscellaneous) shall survive termination or expiration of this Agreement.

 

7.          LIABILITY AND INDEMNIFICATION

 

7.1.          Indemnification by Licensee. Licensee agrees to indemnify, defend,
and hold Licensor (including its officers, directors, shareholders, employees,
trustees, agents, lab directors, technologists and other staff or
representatives) harmless from and against all third party liability, demands,
claims, damages, expenses and losses, including reasonable attorney’s fees
(collectively, “Losses”), arising out of any breach by Licensee of its
representations, warranties and obligations under this Agreement.

 

Licensor will promptly notify Licensee of any threatened or pending claims,
demands, causes of action, losses, damages, penalties, fines, expenses or
judgments that could give rise to an obligation to indemnify under this Section.
Licensee will control the defense of any action in which Licensor is indemnified
hereunder, including the right to select counsel, and to settle any claim;
provided that, without the written consent of Licensor (which will not be
unreasonably withheld or delayed), Licensee will not agree to settle any claim
against Licensor to the extent such settlement would create any obligation or
action on the part of Licensor other than the payment of money (subject to
indemnification) or would have a material, adverse effect on Licensor. Licensor
will cooperate as reasonably requested (at the expense of Licensee) in the
defense of any such action.

 

9 

 

 

7.2.          Indemnification by Licensor. Licensor agrees to indemnity, defend,
and hold Licensee (including its officers, directors, shareholders, employees,
trustees, agents, lab directors, technologists and other staff or
representatives) harmless from and against all Losses, arising out of (i) any
breach by Licensor of its representations, warranties and obligations under this
Agreement, (ii) any claim brought by a third party to the extent It alleges
damages resulting from a problem or defect with the BJONIK Intellectual
Property, or (iii) any claim brought by a third party to the extent it alleges
that and BIONIK Intellectual Property infringes any patent, copyright, or
trademark, or misappropriates any trade secret, of that third party.

 

Licensee will promptly notify Licensor of any threatened or pending claims,
demands, causes of action, losses, damages, penalties, fines, expenses or
judgments that could give rise to an obligation to indemnify under this Section,
Licensor will control the defense of any action in which Licensee is indemnified
under this Agreement, including the right to select counsel, and to settle any
claim; provided that, without the written consent of Licensee (which will not be
unreasonably withheld or delayed), Licensor will not agree to settle any claim
against Licensee to the extent such settlement would create any obligation or
action on the part of Licensee other than the payment of money (subject to
indemnification) or would have a material, adverse effect on Licensee. Licensee
will cooperate as reasonably requested (at the expense of Licensor) in the
defense of any such action.

 

7.3.          Limitation of Liability. IN NO EVENT SHALL EITHER PARTY OR ITS
AGENTS, OFFICERS, OR EMPLOYEES, BE LIABLE FOR ANY SPECIAL DAMAGES, INCIDENTAL
DAMAGES, INDIRECT DAMAGES, CONSEQUENTIAL DAMAGES, OR EXEMPLARY DAMAGES
WHATSOEVER (INCLUDING DAMAGES FOR LOSS OF PROFITS, BUSINESS INTERRUPTION, LOSS
OF INFORMATION), HOWEVER CAUSED, WHETHER OR NOT THE POSSIBILITY OF SUCH DAMAGES
HAS BEEN DISCLOSED TO THE OTHER PARTY IN ADVANCE; PROVIDED, HOWEVER, THAT THE
FOREGOING SHALL NOT APPLY TO AND SHALL NOT BE CONSTRUED TO PRECLUDE RECOVERY
FROM AN INDEMNFYING PARTY BY AN INDEMNFIED PARTY IN RESPECT OF ANY OF SUCH
LOSSES DIRECTLY INCURRED FROM THIRD PARTY CLAIMS.

 

8.          REPRESENTATIONS AND WARRANTIES.

 

8.1.          Representation by Licensee. Licensee represents, warrants and
covenants to Licensor that:

 

(a)          Licensee is a company duly organized and validly existing under the
laws of the PRC;

 

(b)          this Agreement constitutes a valid and legally binding agreement of
Licensee, enforceable against Licensee in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;

 

10 

 

 

(c)          Licensee has the power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement;

 

(d)          neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated herein, will violate any provision
of the articles of organization, bylaws or other governing instruments of
Licensee or any law, rule, regulation, writ, Judgment, injunction, decree,
determination, award or other order of any court or governmental agency or
instrumentality, domestic or foreign, or conflict with or result in any breach
of any of the terms of or constitute a default under or result in termination of
or the creation or imposition of any mortgage, deed of trust, pledge, lien,
security interest or other charge or encumbrance of any nature pursuant to the
terms of any contract or agreement to which Licensee is a party or by which
Licensee or any of its assets is bound; and

 

(e)          Licensee shall at all times comply with all material laws and
regulations applicable to its activities under this Agreement.

 

8.2.          Representation by Licensor.

 

Licensor represents and warrants to Licensee that:

 

(a)          Licensor is a corporation duly organized and validly existing under
the laws of’ Canada;

 

(b)          this Agreement constitutes a valid and legally binding agreement of
Licensor, enforceable against Licensor in accordance with its terms, subject to
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws of general applicability relating to or affecting creditors’ rights
and to general equity principles;

 

(c)          Licensor has the power and authority to execute and deliver this
Agreement and to perform its obligations under this Agreement;

 

(d)          neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated herein, will violate any provision
of the articles of organization, bylaws or other governing instruments or
Licensor or any law, rule, regulation, writ, judgment, injunction, decree,
determination, award or other order of any court or governmental agency or
instrumentality, domestic or foreign, or conflict with or result in any breach
of any of the terms of or constitute a default under or result in termination of
or the creation or imposition of any mortgage, deed of trust, pledge, lien,
security Interest or other charge or encumbrance of any nature pursuant to the
terms of any contract or agreement, including the Previous License, to which
Licensor is a party or by which Licensor or any of its assets is bound;

 

(e)          Licensor is the sole and exclusive owner or licensee of the BIONIK
Intellectual Property;

 

(f)          Licensor has the power and authority to make the grant of rights to
Licensee as provided in Section 2.1 of this Agreement with respect to all BIONTK
Intellectual Property;

 

(g)          Licensor shall at all times comply with all material laws and
regulations applicable to its activities under this Agreement;

 

11 

 

 

(h)          there is no pending or, to Licensor’s knowledge, threatened claim,
litigation or any other proceeding brought by a third party against Licensor
claiming that the use of BIONIK Intellectual Property in the Territory, or the
sale or offer for sale of Licensed Products in the Territory, constitutes or
would constitute infringement of such third party’s Intellectual Property
rights, and Licensor has no present knowledge of any third party Intellectual
Property right that would reasonably be expected to give rise to any such claim,
litigation or proceeding

 

(i)          (i) such Regulatory Approvals as have been granted with respect to
Licensed Products are in full force and effect and have been duly and validly
issued, (ii) Licensor has made available to the Licensee complete and correct
copies of all Regulatory Approvals for the Territory, if any and (iii) Licensor
has sought Regulatory Approval for all Licensed Products in the InMotion family
other than in the Territory; and

 

(j)          Licensor has not entered and will not enter into any agreement with
any third party which would be in conflict with Licensor’s obligations under
this Agreement,

 

9. DISPUTE RESOLUTION

 

9.1.          Dispute Resolution,

 

(a)          Any dispute, controversy or claim arising out of or relating in any
way to this Agreement, including without limitation any dispute concerning the
construction, validity, interpretation, enforceability or breach of this
Agreement shall be exclusively resolved by binding arbitration upon a party’s
submission of the dispute to arbitration. In the event of a dispute, controversy
or claim arising out of or relating in any way to this agreement/the
relationship, the complaining party shall notify the other party in writing
thereof. Within thirty (30) days of such notice, management level
representatives of both parties shall meet at an agreed location to attempt to
resolve the dispute in good faith, Should the dispute not be resolved within
thirty (30) days after such notice, the complaining party shall seek remedies
exclusively through arbitration. The demand for arbitration shall be made within
a reasonable time after the claim, dispute or other matter in question has
arisen, and in no event shall it be made after two years from when the aggrieved
party knew or should have known of the controversy, claim, dispute or breach.

 

(b)          This Agreement to arbitrate shall be specifically enforceable. A
party may apply to any court with jurisdiction for interim or conservatory
relief, including without limitation a proceeding to compel arbitration.

 

(c)          The arbitration shall be conducted by three arbitrators, Each party
shall select an arbitrator within ten (10) days of commencement of arbitration
and the two designated arbitrations shall select a third neutral arbitrator
within twenty (20) days of their selection, If the two arbitrators cannot select
the arbitrator, the arbitrator shall be selected by the American Arbitration
Association;

 

(d)          The arbitration shall be conducted in accordance with the then
existing Commercial Rules of the American Arbitration Association.

 

(e)          The arbitration shall be conducted in New York, New York.

 

(f)          The law of the State of New York shall be applied in any
arbitration proceedings, without regard to principles of conflict of laws.

 

12 

 

 

(g)          The cost of the arbitration proceeding and any proceeding in court
to confirm or to vacate any arbitration award, as applicable (including, without
limitation, reasonable attorneys’ fees and costs), shall be borne by the
unsuccessful party, as determined by the arbitrators, and shall be awarded as
part of the arbitrators’ award. It is specifically understood and agreed that
any party may enforce any award rendered pursuant to the arbitration provisions
of this Section by bringing a suit in any court of competent jurisdiction. The
parties agree that the arbitrators shall have authority to grant injunctive or
other forms of equitable relief to any party. This Section shall survive the
termination or cancellation of this Agreement.

 

(h)          Each party shall pay its own proportionate share of arbitrator fees
and expenses plus the fees and expenses of the arbitrator it designated and the
arbitration fees and expenses of the American Arbitration Association. The
arbitrators shall be entitled to award the foregoing arbitration and
administrative fees and expenses as damages,

 

9.2.          Other Matters Unaffected. During the period when a dispute is
being resolved, except for the matter being disputed, the parties shall in all
other respects continue their implementation of this Agreement.

 

10.         MISCELLANEOUS.

 

10.1.          Notices. Notices or other communications required to be given by
either party pursuant to this Agreement shall be written in English and Chinese
and sent in letter form or by facsimile to the address of the other party set
forth below or to such other address as may from time to time be designated by
the other party through notification to such party. The dates on which notices
shall be deemed to have been effectively given shall be determined as follows:

 

(a)Notices given by personal delivery shall be deemed effectively given on the
date of personal delivery;

 

(b)Notices given in letter form shall be deemed effectively given on the seventh
day after the date mailed (as indicated by the postmark) by registered airmail,
postage prepaid, or the third day after delivery to an internationally
recognized courier service;

 

(c)Notices given by facsimile shall be deemed effectively given upon receipt by
the sender of a confirmed transmittal receipt;

 

If to Licensor: Bionik Laboratories Corp.   483 Bay Street, office NlO5 Toronto,
ON M5G 2C9   Canada       Attention: Peter Bloch   Phone Number: (416) 640-7887
  Email: pb@bioniklabs.com

 

If to Licensee: China Bionik Medical Rehabilitation Technology Ltd.

 

                    P.R. China Attention:     Fax Number: +86-                  
Email:  

 

13 

 

 

10.2.          Entire Agreement. This Agreement and its schedules hereto
constitute the complete and only agreement between the Parties on the subject
matter of this Agreement and replaces all previous oral or written agreements,
contracts, understandings and communications of the Parties in respect of the
subject matter of this Agreement.

 

10.3.          No Implied Waivers. A party that m a particular situation waives
its rights in respect of a breach of contract by the other party shall not be
deemed to have waived its rights against the other party for a similar breach of
contract in other situations.

 

10.4.          Severance. If any provision of this Agreement or part thereof is
rendered void, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

 

10.5.          Amendments. This Agreement may be amended but only in a writing
executed by authorized representatives of the Parries.

 

10.6.          No Assignment. This Agreement shall be binding upon and shall be
enforceable by each party hereto and its respective successors and assigns. No
party may assign any of its rights or obligations hereunder to any person or
party without the prior written approval of the other party.

 

10.7.          Further Actions. Each party agrees to execute, acknowledge and
deliver such further instruments, and to do all such other acts, as may be
necessary or appropriate m order to carry out the purpose and intent of this
Agreement.

 

10.8.          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of New York without regard to
principles of conflicts of laws thereunder.

 

10.9.          Counterparts. This Agreement may be executed in several
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

 

[The remainder of this page is intentionally left blank.]

 

14 

 

 

IN WITNESS HEREOF, both parties hereby cause this Agreement to be executed by
their duly authorized representatives on May -, 2017.

 

BIONIK LABORATORIES CORP.

 

By: /s/ Peter Bloch     Name: Peter Bloch     Capacity: CEO           China
Bionik Medical Rehabilitation Technology Ltd.           By: /s/ Rongrong Jiang  
  Name: Rongrong Jiang     Capacity:             /s/ Jia Cai       Jia Cai    

 

15 

 

 

Schedule I Licensed Products

 

As defined in in Schedule I of the related JV agreement dales May 17th, 2017

 

 

 

 

Schedule II

 

BIONIK Patents

 

As defined in in Schedule nr of the related .IV agreement dates May 17th, 2017

 

 

 

 

Schedule III

 

BIONIK Trademarks

 

As defined in in Schedule 111 of the related JV agreement dales May 17th, 2017

 

 

 

